

115 HR 2524 IH: To provide for conveyance of a former immigration and customs facility from the Department of Homeland Security to Ventura County, California.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2524IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo provide for conveyance of a former immigration and customs facility from the Department of Homeland Security to Ventura County, California. 
1.Land Conveyance, former immigration and customs facility, Ventura County, California 
(a)Conveyance authorizedThe Secretary of Homeland Security may convey, without consideration, to Ventura County, California (in this section referred to as the County), all right, title, and interest of the United States in and to the real property, including any improvements thereon, consisting of a former immigration and customs facility in Ventura County for the purpose of permitting the County to use the property for public purposes. (b)Condition on use of revenuesIf the property conveyed under subsection (a) is used, consistent with such subsection, for a public purpose that results in the generation of revenue for the County, the County shall agree to use the generated revenue only for such public purposes by depositing the revenues in a fund designated for such use. 
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary of Homeland Security shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County. (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of Homeland Security. (e)Reversionary interestIf the Secretary of Homeland Security determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a) or that the County has violated the condition on the use of revenues imposed by subsection (b), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(f)Additional termsThe Secretary of Homeland Security may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 